DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A device comprising: 
a table section; 
a handle on a first side of the table section; and 
a spreader section on a second side of the table section opposite from the first side, a profile of the spreader section comprising: 
a first pair of a flat surfaces parallel to each other defining a first width; 
a second pair of flat surfaces parallel to each other defining a second width perpendicular to the first width, the second width being longer than the first width; and 
a pair of curved transition sections on opposite corners of the profile, each transition section configured to controlled adjustment with progressive incremental radius increments between adjacent surface from each of the first pair and second pair, such that the device is adapted to insertion with respect to a gap between cooling elements of a double-sided memory module cooling system and is configured to be rotated to adjust the position of the cooling elements.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the device comprising a table section and a handle on one side of the table section and a spreader section on the opposite from the first side furthermore the profile of the spreader section comprising first pair of flat surface parallel to each other with first width and second pair of flat surface parallel to each other with a second width perpendicular to the first width, such that the second width being longer than the first width furthermore the specific configuration a curved transition sections on opposite corners of the profile, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

One of the closest prior art of record is Chainer et al. US Patent 8493738.
Chainer in figures 15a-d, teaches a device (element 1500) which has a handle and a spreader (comprises handle and the bottom part contacting 910/920 being the spreader section). 
Chainer does not teach the detail of the device as claimed, specifically the table section, handle being on first side of the table and spreader section on a second side of the table opposite from the first side; furthermore the specific profile of the spreader section as claimed by the applicant including first width of first pair of flat surfaces and second width of second pair of flat surfaces. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art is Lyengar et al. US Patent 7969736. 
Lyengar in similar field teaches a device (element 62, figures 3b-c) which is used to spread cooling element of a memory module. 
Lyengar does not teach nor suggests the detail of the device as claimed, specifically the table section, handle being on first side of the table and spreader section on a second side of the table opposite from the first side; furthermore the specific profile of the spreader section as claimed by the applicant including first width of first pair of flat surfaces and second width of second pair of flat surfaces. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Padrun US Patent 5365653. 
Padrun teaches a tool to insert and remove integrated circuit chips. 
However, Padrun does not teach the tool/device as claimed by the applicant specifically the table section, handle being on first side of the table and spreader section on a second side of the table opposite from the first side; furthermore the specific profile of the spreader section as claimed by the applicant including first width of first pair of flat surfaces and second width of second pair of flat surfaces. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841